 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERTA LUESTRO LAUSER,                           No. 2:17-CV-2165-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the court is plaintiff’s motion (Doc. 19) for an extension of time to file her

21   opening brief. A review of the record reflects that plaintiff filed her opening brief on January 16,

22   2019, which is after the deadline set in the court’s November 2, 2018, order. Plaintiff’s motion

23   for an extension of time is construed as a motion to accept her late-filed brief. So construed and

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
 1   good cause appearing therefor, plaintiff’s motion is granted and her opening brief is deemed

 2   timely.

 3                 IT IS SO ORDERED.

 4

 5

 6   Dated: January 18, 2019
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
